[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM DEFENDANT'S MOTION TO STRIKE DATED JANUARY 24, 1991
This automobile accident litigation occurred on or about August 10, 1987 and in their prayer for relief, the plaintiffs in a revised complaint dated January 17, 1991 claim "[d]ouble or treble damages pursuant to Public Act 88-229", costs and interest. The defendant, by this motion, moves to strike the claim for enhanced damages because Public Act 88-229 was effective October 1, 1988, approximately two months after the date of this accident. — We agree. The plaintiffs in their brief in opposition to this motion suggest that 14-295 remains good law after Bishop v. Kelly, 206 Conn. 608 (1988), for jury trials as distinguished from court trials. Even if the plaintiffs pled 14-295 instead of its revision in Public Act 88-229, we do not think their position is meritorious. Butcher v. Mordasky, 3 Conn. L. RPTR. No. 15, 485 (April 8, 1991, Scheinblum, J.).
Concerning the claim for interest in this tort case, there does not appear to be a be any legal basis for the claim and the plaintiffs have furnished us with no such legal authority. Finally, concerning the claim for costs, such a claim in our practice is to be properly presented only post trial. See Practice Book 140.
The claims for enhanced damages pursuant to Public Act 88-229, interest and costs are ordered stricken.
So ordered.
William Patrick Murray , J. A Judge of the Superior Court